             Case 17-24192            Doc 63       Filed 12/17/18        Page 1 of 12




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                at


In re:                                             :
                                                   :
_____________________________,                     :   Case No. ___________________
                                                   :   Chapter 13
                                Debtor.            :
                                                   :


                                        CHAPTER 13 PLAN

                      Original Plan            Amended Plan         Modified Plan

1.     GENERAL PLAN PROVISIONS.
       The Debtor proposes the following Chapter 13 Plan and makes the following declarations
(mark one of the following boxes that apply for each of 1.1, 1.2, and 1.3. below). If a box is

be ineffective if set out later in the plan.

       1.1      Declaration as to Nonstandard Provisions.
This Plan:        does not contain nonstandard provisions.
OR                contains nonstandard provisions set out in Section 9 below.

       1.2      Declaration as to Limiting Secured Claims.
This Plan:         does not limit the amount of a secured claim.
OR                 limits the amount of a secured claim based on the value of the collateral
                securing the claim as set out in Sections 5.1 through 5.4 below.

       1.3      Declaration as to Avoiding Security Interests.
This Plan:        does not avoid a security interest or lien.
OR                avoids a security interest or lien as set out in Section 5.1 through 5.4 below.

2.      NOTICES.
        You should read this plan carefully and discuss it with your attorney if you have one in
this bankruptcy case. If you do not have an attorney, you may wish to consult one.

       2.1.   Notices to Creditors.
       Your rights may be affected by this Plan. Your claim may be reduced, modified, or
eliminated. The declarations set out in Section 1 above may be of particular importance.
                                              your claim or any provision of this Plan, you or
your attorney must file an objection to confirmation at least 7 days before the date set for the
            Case 17-24192           Doc 63      Filed 12/17/18         Page 2 of 12




hearing on confirmation, unless otherwise ordered by the Bankruptcy Court. The Court may
confirm this Plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under
the Plan.

       2.2.     Notices to Debtors.
       This form lists options that may be appropriate in some cases, but not all cases. Just
because an option is listed on the form does not mean that it is appropriate for you. Plans
contrary to the local rules and Court rulings may not be confirmed.

3.     PLAN TERMS.
                                  ngs are submitted to the supervision and control of the Trustee,
and the Debtor will pay as follows (mark and complete one of 3.1, 3.2, or 3.3 and/or 3.4 below;
and, optionally, 3.5 as applicable):

       3.1    Even Monthly Payments.
       $ ___________ per month for a term of ________ months.
OR
       3.2    Varying Monthly Payments.
       $ ___________ per month for ________ month(s),
       $ ___________ per month for ________ month(s),
       $ ___________ per month for ________ month(s), for a total term of ________ months.
OR
         3.3     Varying Monthly Payments Before and After Confirmation.
         $ ___________ per month before confirmation of this Plan (use Section 4.6.1 below to
                                                                                 850.00
list the adequate protection payments to be made before confirmation), and $ ___________      per
month after confirmation of this plan, for a total term of ________ months.
AND/OR
         3.4     Additional Payments.
         In addition to monthly Plan payments under 3.1, 3.2, or 3.3, above, the Debtor will make
the payments listed below:
Amount                   Date                                Source of Payment



        3.5    Additional Payment of Tax Refunds.
        The Debtor will provide the Trustee with copies of state and federal tax returns for the
years listed below within 15 days of filing the returns (and must timely file the returns on or
before April 15 of each year). Not later than June 1 of each year, the Debtor will pay into the
Plan the amount of refunds exceeding $ _________ (the amount already pro rated on Schedule I,
if any) for each of the listed years unless otherwise ordered by the Court. The tax refund
payments are in addition to, and not a credit against, the other payments required to be paid
under the Plan. The Debtor will not make any change to the number of any federal and state tax
withholding allowances claimed as of the petition date without 30 days prior notice to the
Trustee.
This commitment covers tax years (list):
            Case 17-24192           Doc 63       Filed 12/17/18         Page 3 of 12




4.     DISTRIBUTION OF PLAN PAYMENTS.
       From the payments made, the Trustee will make distributions in the order listed below:

       4.1
       The Trustee will receive the allowed Trustee commission under 11 U.S.C. § 1326(b)(2).

       4.2    Administrative Claims.
       Next to be paid, except as provided in Section 4.3 below, are administrative claims under
11 U.S.C. §                                               balance of $ ____________ due and
payable pursuant to a fee arrangement made under Subparagraphs 4.A, B, or C of Appendix F to
the Local Bankruptcy Rules.

       4.3     Domestic Support Obligations and Non-Appendix F Attorney Fees.
       Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i)
domestic support obligations under 11 U.S.C. §
allowed under 11 U.S.C. § 507(a)(2) by Bankruptcy Court order following an application
pursuant to a fee arrangement under Section 7 of Appendix F to the Local Bankruptcy Rules.

$ ____________.

       4.4    Former Chapter 7 Trustee Claims.
       Next to be paid are any claims payable to the former Chapter 7 Trustee under 11 U.S.C.
§ 1326(b)(3). List the monthly payment: $                 .

        4.5    Priority Claims.
        Next to be paid are other priority claims defined by 11 U.S.C. § 507(a)(3) - (10). List the
expected claims below:
Priority Creditor                  Expected Claim Amount



        4.6      Secured Claims.
        Next to be paid, at the same time and pro rata with payments on priority claims under
Section 4.5 above, are secured claims as set forth below. The holder of an allowed secured claim
retains its lien under 11 U.S.C. § 1325(a)(5)(B)(i). Any allowed secured claim listed in the Plan
to be paid by the Trustee will be deemed provided for under the Plan. Any allowed secured
claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside of or
otherwise addressed in the Plan, will be deemed not provided for under the Plan and will not be
discharged.


                4.6.1. Adequate Protection Payments for Claims Secured by or Subject to a
                        Lease of Personal Property
                Beginning not later than 30 days after the petition date and until the Plan is
confirmed, the Debtor will directly pay adequate protection payments for claims secured by or
subject to a lease of personal property for: None  or the Claims Listed Below      (mark one box
only). After confirmation of the Plan, the claims will be paid under Section 4.6.3. Make sure to
           Case 17-24192           Doc 63       Filed 12/17/18        Page 4 of 12




list the amount of the monthly payment the Debtor will pay before confirmation, and list the last
4 digits only of the account number, if any, the lienholder uses to identify the claim:
Lessor/         Property/
Lienholder      Collateral        Acct. No (last 4 numbers).          Monthly Payment



              4.6.2. Pre-petition Arrears on Secured Claims.
              Pre-petition arrears on secured claims will be paid through the Plan in equal
monthly amounts while the Debtor directly pays post-petition payments beginning with the first
payment due after filing the petition for: None X or the Claims Listed Below  (mark one box
only). The claims listed below include: Claims
and/or Other Property .
                                                            Monthly             No. of.
Lienholder    Collateral              Arrears               Payment             Months.



                 4.6.3. Secured Claims Paid Through the Plan.
                 The following secured claims will be paid through the Plan in equal monthly
amounts for: None        or the Claims Listed Below  (mark one box only). Such secured claims
include secured claims altered under Sections 5.1 through 5.5 below. Make sure to list the
interest rates to be paid:
                                                                 Monthly          No. of.
Lienholder       Collateral            Amount       %Rate        Payment          Months.



                 4.6.4. Surrender Collateral to the Lienholder.
                 The Debtor will surrender collateral to the lienholder for: None  or the Claims
Listed Below       (mark one box only). Describe the collateral securing the claim. Any allowed
claim for an unsecured deficiency will be paid pro rata with general unsecured creditors. Unless
the Court orders otherwise, a claimant may amend a timely filed proof of claim for an unsecured
deficiency after entry of the confirmation order as follows: (a) the amended proof of claim
asserting an unsecured deficiency claim for real property shall be filed within ______ days (no
less than 180 days) after entry of the confirmation order; (b) the amended proof of claim
asserting an unsecured deficiency claim for personal property shall be filed within ______ days
(no less than 60 days) after entry of the confirmation order. Upon plan confirmation, the
automatic stay of 11 U.S.C. §§ 362 and 1301 terminates, if not terminated earlier, as to the
collateral listed:
Lienholder              Collateral to be Surrendered
                Case 17-24192        Doc 63       Filed 12/17/18          Page 5 of 12




               4.6.5. Secured Claims Outside of the Plan.
               The Debtor will directly pay the secured claims outside of the Plan for: None
or the Claims Listed Below X(mark one box only). Such claims are deemed provided for under
the Plan. The Debtor will also directly pay outside of the Plan the unsecured portion of a claim
that is only partially secured, and any such unsecured claim is deemed provided for under the
Plan:
Lienholder              Collateral to Be Paid for Outside of the Plan



                4.6.6 Secured Claim Not Listed in the Plan.
                The Debtor will directly pay any allowed secured claim not listed in the Plan
outside of the Plan. Any such claim will not be discharged.

               4.6.7. Additional Payments on Secured Claims.
               If the Trustee is holding more funds than those needed to make the payments
under the Plan for any month, the Trustee may pay amounts larger than those listed in Sections
4.6.2 and 4.6.3 pro rata.

       4.7.   Unsecured Claims.
       After payment of all other claims, the remaining funds will be paid on allowed general
unsecured claims as follows (mark one box only):

     Pro Rata             100%                    100% Plus ____% Interest.

If there is more than one class of unsecured claims, list each class and how it is to be treated:
Class of Unsecured Creditors                          Treatment



5.      THE AMOUNT AND VALUATION OF CLAIMS.
        Secured creditors holding claims treated under Section 5 retain their liens until the earlier
of: the payment of the underlying debt determined under nonbankruptcy law; or discharge under
11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided in 11 U.S.C.
§ 1328(f), the notice of Plan completion. If the case is dismissed or converted without
completion of the Plan, liens shall also be retained by the holders to the extent recognized under
applicable nonbankruptcy law.


         5.1.  Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 Through the
               Plan.
       The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 through the Plan
for: None     or the Claims Listed Below          (mark one box only). The claims listed below
include: Claims                                                         and/or Other Property .
Make sure to list the value of the collateral proposed to be paid through the Plan plus any interest

value; the existence of any superior lien; the exemption claimed; and the name, address, and
               Case 17-24192        Doc 63       Filed 12/17/18         Page 6 of 12




nature of ownership of any non-debtor owner of the property. If the lienholder has not filed a
proof of claim, also separately file evidence of the amount of the debt secured by the collateral.
The amount and interest rate of the claim is set as listed below or by superseding Court order. A
proof of claim must be filed before the Trustee makes payments. Any undersecured portion of
such claim shall be treated as unsecured.
                                                                     Monthly         No. of.
Lienholder     Collateral              Value            %Rate        Payment         Months.



        5.2.   Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate
               Motion or an Adversary Proceeding.
       The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 506 by separate
motion or an adversary proceeding for: None        or the Claims Listed Below        (mark one box
only). The amount and interest rate of the claim will be set by Court order. Make sure to list the
value of the collateral proposed to be paid through the plan plus any interest as determined by the
Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the Trustee
makes payments. Any undersecured portion of such claim shall be treated as unsecured.

Lienholder      Collateral



        5.3.  Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* Through the
              Plan.
       The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* through the
Plan for: None     or the Claims Listed Below     (mark one box only). Make sure to list the
value of the collateral proposed to be paid through the Plan plus any interest below and in

existence of any superior lien; the exemption claimed; and the name, address, and nature of
ownership of any non-debtor owner of the property. If the lienholder has not filed a proof of
claim, also separately file evidence of the amount of the debt secured by the collateral. The
amount and interest rate of the claim is set as listed below or by superseding Court order. A
proof of claim must be filed before the Trustee makes payments. Any undersecured portion of
such claim shall be treated as unsecured.
Lienholder     Collateral             Value           %Rate       Monthly         No. of.
                                                                  Payment         Months.


* Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if
 the lien is a judicial lien or a nonpossessory, non-purchase money security interest in certain
 property.
         5.4.    Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(f)* by Separate
                 Motion or an Adversary Proceeding.
         The Debtor seeks to value a claim or avoid a lien under 11 U.S.C. § 522(f)* by separate
 motion or an adversary proceeding for: None       or the Claims Listed Below     (mark one box
 only). The amount and interest rate of the claim will be set by Court order. Make sure to list the
             Case 17-24192          Doc 63      Filed 12/17/18         Page 7 of 12




value of the collateral proposed to be paid through the Plan plus any interest as determined by
the Court in Section 4.6.3 above, as appropriate. A proof of claim must be filed before the
Trustee makes payments. Any undersecured portion of such claim shall be treated as unsecured.
Lienholder     Collateral



*Under 11 U.S.C. § 522(f) the Debtor may avoid a lien to the extent it impairs an exemption if
the lien is a judicial lien or a nonpossessory, non-purchase money security interest in certain
property.

        5.5.   Claims Excluded from 11 U.S.C. § 506**.
        The Debtor will pay through the Plan the following claims excluded from 11 U.S.C.
§ 506** in full plus any interest for: None X or the Claims Listed Below          (mark one box
only). Make sure to list the amount proposed to be paid through the Plan plus any interest below
and in Section 4.6.3 above, as appropriate. The amount of each claim to be paid will be
                                                                          rate of the claim is set
as listed below or by superseding Court order. A proof of claim must be filed before the Trustee
makes payments.
                                 Amount to                        Monthly            No. of.
Lienholder     Collateral          Be Paid          %Rate         Payment            Months.



**Claims excluded from 11 U.S.C. § 506 include claims where the lienholder has a purchase
money security interest securing a debt incurred within the 910-day period preceding the
petition date, and the collateral consists of a motor vehicle acquired for the personal use of the
Debtor, or the collateral consists of any other thing of value if the debt was incurred during the
1-year period preceding the petition date.

6.      APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLAIMS.
        Payments made by the Chapter 13 Trustee on account of arrearages on pre-petition
secured claims may be applied only to the portion of the claim pertaining to pre-petition arrears,
so that upon completion of all payments under the Plan, the loan will be deemed current through
the petition date.
             Case 17-24192         Doc 63        Filed 12/17/18          Page 8 of 12




7.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES.
        Any unexpired lease with respect to personal property that has not previously been
assumed during the case, and is not assumed in the Plan, is deemed rejected and the stay of 11
U.S.C §§ 362 and 1301 is automatically terminated with respect to such property. The following
executory contracts and/or unexpired leases are assumed or rejected for: None    or the Claims
Listed Below    (mark one box only). Any claim for rejection damages must be filed within 60
days from entry of the order confirming this Plan.
Lessor or                    Subject of
Contract Holder              Lease or Contract                 Assumed              Rejected.




8.       REVESTING PROPERTY OF THE ESTATE.

discharge pursuant to 11 U.S.C. § 1328; or, if the Debtor cannot receive a discharge as provided
in 11 U.S.C. § 1328(f), upon the notice of Plan completion; or upon dismissal of the case.

9.     NON-STANDARD PROVISIONS.
       Any non-standard provision placed elsewhere in the Plan is void. Any and all non-
standard provisions are: None or Listed Below   (mark one box only).
Non-Standard Plan Provisions


10.      SIGNATURES.

proposed by the Debtor, and the Debtor has read all the terms and understands them. The

no non-standard provision other than those set out in Section 9 above.


                                                     /S/ Yossi Tefera
Date:   12/14/18
         9/24/18
                                                    Debtor
     /S/ David J. Kaminow
Attorney for Debtor                                 Joint Debtor
Entered: October 31st, 2018
                              Case
                              Case17-24192
                                   17-24192 Doc
                                            Doc63
                                                61 Filed
                                                   Filed12/17/18
                                                         10/31/18 Page
                                                                  Page91of
                                                                         of12
                                                                            1
Signed: October 31st, 2018

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:   Case No.: 17−24192 − TJC    Chapter: 13

Yossi Tefera
Debtor

                     ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
                                 WITH LEAVE TO AMEND
Having held a hearing on the Chapter 13 Plan proposed by the Debtor and having concluded that the proposed Plan
does not fulfill the requirements for confirmation set out in 11 U.S.C. § 1325, it is, by the United States Bankruptcy
Court for the District of Maryland,

ORDERED, that confirmation of the Chapter 13 Plan proposed by the Debtor is denied; and it is further

ORDERED, that the Debtor is granted leave to file an amended Plan on or before December 17, 2018; and it is
further

ORDERED, that if an Amended Plan is timely filed and served on all creditors and parties in interest, the hearing on
confirmation of the Amended Plan shall take place on January 22, 2019, at 10:00 AM, in Courtroom 3E of the
U.S. Bankruptcy Court, U.S. Courthouse, 6500 Cherrywood Lane, Greenbelt, Maryland 20770; and it is further

ORDERED, that if an Amended Plan is timely filed, the Debtor/Counsel shall mail: (1) a copy of this Order,
and (2) the Amended Plan to all creditors and parties requesting notice, and shall file with the court a
certificate of service by the date set for filing the Amended Plan; and it is further

ORDERED, that if within the time granted for amendment the Debtor does not file an Amended Plan, or if this case
is not converted to a case under another chapter or voluntarily dismissed, then this case may be dismissed by the
Court pursuant to 11 U.S.C. § 1307(c)(5) without further notice or hearing.

cc:    Debtor
       Attorney for Debtor − David J. Kaminow
       Case Trustee − Nancy Spencer Grigsby



                                                      End of Order
08x02a (rev. 04/17/2018) − dwalston
                  Case 17-24192        Doc 63     Filed 12/17/18     Page 10 of 12

                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                 at Greenbelt


In re:                                              :
                                                    :
Yossi Tefera                    ,                   :   Case No. 17-24192
                                                    :   Chapter 13
                                Debtor.             :
                                                    :

                     CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN
Select Section 1, A,B, or C, and complete Sections 2 and 3 if applicable, even if Section 1(A) is
selected.

1.       (Select A, B, or C):

       A.      This is an original plan, filed concurrently with the Petition, which will be mailed
by the Clerk to all creditors on the Matrix. [THIS OPTION MAY ONLY BE USED WHEN THE
PLAN IS FILED WITH THE PETITION]

        B.     AMENDED PLANS ONLY INCREASING PAYMENTS: The Amended
Chapter 13 Plan     filed herewith /     filed on                             , 20     , makes
no changes from the last previously-filed plan other than to increase the amount payable under
the plan. In such event, no service is required.

✔    C.      ALL OTHER PLANS: This is to certify that on December 17                            ,
2018    , I caused

         (i) the Chapter 13 Plan ✔ filed herewith /        filed on                               ,
         20       ; and
         (ii) if applicable, the Order Denying Confirmation With Leave to Amend
         dated October 31, 2018               [if (ii) is not applicable, place “N/A” in the blank];

to be mailed by first class mail, postage prepaid, to all addresses on the attached matrix or list.
(If any parties on the matrix were served by CM/ECF instead of by mail, so indicate on the
matrix with the email address served as indicated on the CM/ECF Notice of Electronic Filing).

AND

2.     Check and complete this Section and Section 3 if liens are proposed to be valued or
avoided through the Plan.

     __ I caused the Chapter 13 Plan __ filed herewith / __ filed on _________________, 20__, to
     be served pursuant to Bankruptcy Rule 7004 on the following creditor whose lien is proposed
     to be impacted by the Plan (and not by separate motion) under Plan Paragraph 5.1 or 5.3.



Local Bankruptcy Form M-1
                 Case 17-24192        Doc 63     Filed 12/17/18    Page 11 of 12
   State address served and method of service. See Bankruptcy Rule 7004(h) if the party
   served is an insured depository institution. Attach separate sheets or repeat this paragraph
   for each such creditor served.



       ____________________________
       Name of Creditor

       ____________________________            __________________________________
       Name served                             Capacity (Resident Agent, Officer, etc.)
       ____________________________
       Address

       ____________________________
       City, State, ZIP

       Method of Service: _____________________________________________________


       Date Served: ____________________________________

       AND Select A or B:

       A.      ___ A proof of claim has been filed with respect to the lien or claim at issue prior
       to service of the Plan. I also mailed a copy of the Plan and supporting documents under
       Section 3 below to the claimant at the name and address where notices should be sent as
       shown on the proof of claim.

       B.      ___ No proof of claim has been filed for the lien or claim at issue.

   3. ___ Along with each copy of the Plan served under Section 2, I included copies of
   documentation supporting Debtor’s entitlement to the relief sought in Plan Paragraph 5.1 or
   5.3 with respect to that creditor (for example, documents establishing the value of the
   property and the amount of any prior liens and the lien at issue), which I have also filed with
   the Court as a supplement to the Plan. This supplemental material need not be served with
   the plan on all creditors, only on affected secured creditors.

        ___ This is an amended Plan and the documentation supporting Debtor’s entitlement to
   the relief sought in Plan Paragraph 5.1 or 5.3 has been previously served and filed as ECF
   docket entry ____.


I hereby certify that the foregoing is true and correct.

Dated: December 17, 2018

                                                       /S/ David J. Kaminow
                                                       Debtor, Counsel for Debtor, or other
                                                       Person effecting service

Local Bankruptcy Form M-1
Page 2
                       Case 17-24192   Doc 63   Filed 12/17/18   Page 12 of 12
Azeb Tesfaye                      Bank of America                      Bizunesh Yilma
5007 Randolph Road                P.O. Box 982238                      5531 Halpine Place
Rockville, MD 20852               El Paso, TX 79998-2238               Rockville, MD 20851


DSNB/Macys                        ECDC Enterprise Development          Enterprise Car Rental
P.O. Box 8218                     Council, Inc                         P.O. Box 801998
Monroe, OH 45050                  901 S. Highland Street               Kansas City, MO 64180
                                  Arlington, VA 22204

Ephrem G. Gizaw                   FCI Lender Services                  Head Gear Workshop
3205 Beaverwood Lane              P.O. Box 27370                       4708 Lawrence Street
Silver Spring, MD 20906           Anaheim, CA 92809                    Hyattsville, MD


Macy's                            MD Dept. Budget & Management         C/O Milton Theologou
P.O. Box 9001094                  P.O. Box 17277                       11200 Rockville Pike
Louisville, KY 40290              Baltimore, MD 21297-0386             Suite 520
                                                                       Rockville, MD 20852
                                  Mid-Atlantic FCU
Mid-Atlantic FCU                  Montgomery County Pub. Library       River Insurance
P.O. Box 2270                     21 Maryland Avenue                   P.O. Box 27648
Germantown, MD 20875              Rockville, MD 20850                  Richmond, VA 23261


Robert Hillman, Esquire           Solomon Worku                        SYNC/Lowes
Samuel I. White, P.C.             7760 Brandeis Way                    P.O. Box 965005
611 Rockville Pike, Suite 100     Springfield, VA 22153-3410           Orlando, FL 32896
Rockville, MD 20852

Tigist Yilma Tesfaye              US Dept. of Education                Verizon
Street View 29                    2401 International                   500 Technology Drive
Louvain Avenue                    P.O. Box 7859                        Suite 300
Toronto, ON                       Madison, WI 53704                    Saint Charles, MO 63304

Washington, DC Government         WFFNB/Bobs Discount Furniture        Yewbdar Letyibelu
P.O. Box 37038                    CSCL DSP TM                          6780 Abrams Road
Washington, DC 20013-7038         Mac N8235-04MP O                     Suite 115
                                  Box 14517                            Dallas, TX 75231
                                  Des Moines, IA 50306
Nancy Spencer Grigsby, Esquire
Chapter 13 Trustee
185 Admiral Cochrane Dr.,
Ste 240
Annapolis, MD 21401
